                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF OKLAHOMA

 ALEASIA F. PULLUM,

                Plaintiff,

 v.
                                                   Case No. 16-CV-716-GKF-FHM
 CHECK-6 TRAINING SYSTEMS, INC.,

                Defendant.

                                    OPINION AND ORDER

       In this lawsuit, plaintiff asserts claims for racial discrimination and retaliation in violation

of Title VII and 42 U.S.C. § 1981. Before the court is the Motion for Summary Judgment [Doc. 46]

submitted by defendant Check-6 Training Systems, Inc. For the reasons set forth below, the motion

is granted.

                                       I. Legal Standard

       A motion for summary judgment shall be granted “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

FED. R. CIV. P. 56(a). Federal Rule of Civil Procedure 56(a) “mandates the entry of summary

judgment, after adequate time for discovery and upon motion, against a party who fails to make a

showing sufficient to establish the existence of an element essential to that party’s case, and on

which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986); Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998). A court must examine

the factual record in the light most favorable to the party opposing summary judgment. Wolf v.

Prudential Ins. Co. of Am., 50 F.3d 793, 796 (10th Cir. 1995).

       When the moving party has carried its burden, “its opponent must do more than simply

show that there is some metaphysical doubt as to the material facts. . . . Where the record taken as
a whole could not lead a rational trier of fact to find for the non-moving party, there is no ‘genuine

issue for trial.’” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586–87 (1986)

(citations omitted). In essence, the inquiry for the court is “whether the evidence presents a

sufficient disagreement to require submission to a jury or whether it is so one-sided that one party

must prevail as a matter of law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251–52 (1986).

                                                    II. Facts

A. Parties

         Plaintiff is an American of African descent. [Doc. 2, p. 2 ¶ 10; Doc. 13, p. 2 ¶ 10]. Check-6

is a for-profit business corporation that provides “operational excellence and leadership coaching”

for its clients, which are mostly businesses in the oil and gas production industry. [Doc. 2, p. 2

¶ 5; Doc. 13, p. 2 ¶ 5; Doc. 46, p. 6 ¶ 1]. 1

B. Plaintiff’s History with Check-6

         On February 5, 2014, Check-6 hired plaintiff as an independent contractor for a six-month

term. [Doc. 46, p. 6 ¶ 3]. Plaintiff was hired as a Senior Quality Assurance Analyst on the Well

Control Virtual Instructor (“WCVI”) project, which is one of Check-6’s three service divisions.

[Doc. 46, p. 6 ¶ 2]. There were also quality assurance (“QA”) analysts in the other two service

divisions, but the QA departments of each division operated separately. [Id.].

         Plaintiff learned about the position with Check-6 upon being contacted by Mike Robinson,

a QA manager. [Doc. 48, p. 9 ¶ 2; Doc. 49, p. 3]. Plaintiff was originally told the position she was

seeking was for regular, full-time employment, but she was advised during negotiations that a

“new HR policy” required new hires to work as contractors for six months before being converted



1
  In her response brief, plaintiff specifically disputes only the following facts from Check-6’s statement of material
facts: 5, 7, 12, 17, 20, 22, 25, 28, 32, and 69. [Doc. 48, pp. 14–17]. Therefore, the court deems admitted the remaining
facts set forth in Check-6’s statement of material facts. See LCvR56.1(c).


                                                           2
to regular, full-time “W-2” employees. [Doc. 48, p. 9 ¶ 1; Doc. 49, p. 3]. QA analysts, like

plaintiff, typically rely on contract work, and plaintiff testified that “six months is pretty much the

standard or a year” for QA analyst contracts. [Doc. 46, p. 9 ¶ 19].

       Pursuant to the terms of her contract, signed on February 20, 2014, plaintiff’s hourly rate

was $40.86 per hour. [Doc. 46, p. 6 ¶ 3]. The contract promised a performance evaluation at the

end of six months with the “potential to become a W-2 employee with Check-6.” [Doc. 48, p. 10

¶ 6; Doc. 49, p. 3]. The contract specified an end date of July 23, 2014. [Doc. 46, p. 6 ¶ 5].

       Check-6 has been in the process of streamlining since its revenue began significantly

decreasing in 2014. [Doc. 46, p. 19 ¶ 73]. In response to a report on the company’s financial

outlook, Check-6 laid off approximately eight employees in the QA and Development departments

in May 2014. [Doc. 46, p. 6 ¶ 4]. As a result, Check-6 placed a hiring freeze on both QA and

Development, with no new hires or conversions from contractor to employee approved for six

months. [Id.].

       Plaintiff continued working for Check-6 after the expiration of her first contract. [Doc. 48,

p. 10 ¶ 9; Doc. 49, p. 3]. Although Check-6 was happy with plaintiff’s performance, it did not

make her an employee because QA and Development remained subject to a hiring freeze.

[Doc. 46, p. 6 ¶ 6].

       In November 2014, Check-6 had lifted the hiring freeze for the QA and Development

departments. [Doc. 46, p. 7 ¶ 8]. However, Check-6 had been sued by a former QA employee

and, at the advice of counsel, made a business decision not to hire or convert anyone in the QA

department until the litigation concluded. [Id.]. On November 21, 2014, plaintiff signed a new

six-month contract. [Doc. 46, p. 7 ¶ 10; Doc. 48, p. 11 ¶ 13]. Check-6 informed plaintiff of the




                                                  3
reason she could not be converted to an employee and advised her that the litigation would likely

be concluded by the time her new contract expired. [Doc. 46, p. 7 ¶ 9; Doc. 48, p. 11 ¶ 16].

         Instead of specifying an hourly rate, the new contract provided plaintiff with a monthly

retainer of $8,667.00. [Doc. 46, p. 7 ¶ 10; Doc. 48, p. 11 ¶ 13]. The retainer was the equivalent

of $104,004.00 per year—a raise of approximately fifteen percent. [Id.]. The contract provided

most of the benefits of a regular employee, except for participation in Check-6’s 401(k) plan.

[Doc. 48, p. 11 ¶ 16; Doc. 49, p. 3]. Plaintiff was the only contractor or employee who received a

raise in 2014. [Doc. 46, p. 7 ¶ 11]. The new contract specified an end date of May 16, 2015.

[Doc. 48, p. 11 ¶ 15; Doc. 49, p. 3].

       In 2015, Check-6 began facing further financial difficulties because of the falling price of

oil and once again implemented hiring practices that prevented contractors from converting to

employees and limited hiring across the board. [Doc. 46, p. 8 ¶¶ 13–14]. Check-6 instituted

multiple reductions in pay of twenty percent or more for the highest earners. [Doc. 46, p. 20 ¶ 74].

Salaries for employees at all levels of the company, including executives, have remained static or

continued to decrease since then. [Id.]. In May 2015, the litigation that prevented plaintiff’s

conversion to employee status concluded. [Doc. 46, p. 8 ¶ 15]. Although Check-6 had intended

to convert plaintiff at that time, the company’s financial situation again prevented it from doing

so. [Id.]. During 2015, Check-6 did not convert any independent contractors to employee status

in any department. [Doc. 46, p. 8 ¶ 14].

       Plaintiff’s last written contract with Check-6 officially expired on May 16, 2015, but

plaintiff continued to work for Check-6 and receive her monthly retainer. [Doc. 46, p. 8 ¶ 16]. In

August 2015, plaintiff asked her manager, Adam Kieda, if she should be concerned about her

position because of the financial position of the company. [Doc. 46, p. 17 ¶ 59]. Mr. Kieda advised




                                                 4
that “everyone should have a plan B with the state of affairs these days, regardless of position. It’s

the smart thing to do with the current unpredictability.” [Id.].

       In September 2015, a lull in projects afforded Check-6 the opportunity to streamline many

of its procedures. [Doc. 46, p. 16 ¶ 52]. Previously, plaintiff’s quality assurance work at WCVI

followed its own procedures with little to no oversight or guidance. [Id.]. In order to create

consistency across Check-6, members of the QA department in a different division were moved to

WCVI to implement the company’s best practices. [Id.]. A new organizational chart and QA roles

were implemented. [Doc. 46, p. 16 ¶ 53]. Rather than continue to report to Mr. Kieda, plaintiff

began reporting to Kristi Craig. In addition, Marissa McAlister, a QA analyst with the other

division, began assisting plaintiff with QA duties. [Id.].

       On September 30, 2015, Ms. McAlister began QA testing a project with plaintiff. [Doc. 46,

p. 16 ¶ 54]. On October 7, 2015, Ms. McAlister sent an e-mail to Ms. Craig outlining several

deficiencies she noted in the WCVI QA procedures used by plaintiff. [Doc. 46, p. 16 ¶ 56]. Ms.

Craig indicated these issues would be discussed with Mr. Kieda, the project manager. [Id.].

       On October 28, 2015, Mr. Kieda announced his resignation, effective October 30, 2015.

[Doc. 46, p. 17 ¶ 59]. On November 3, 2015, plaintiff e-mailed a consulting firm requesting

assistance in finding a new job. [Doc. 46, p. 17 ¶ 60].

       On November 5, 2015, Ms. Craig, plaintiff’s new manager, scheduled a meeting for

November 10, 2015, to discuss QA roles and responsibilities. [Doc. 46, p. 17 ¶ 61]. Plaintiff

waited until the day of the scheduled meeting to decline the meeting request, stating that she was

working from home. [Id.]. The QA meeting was rescheduled for November 12, 2015. [Doc. 46,

p. 17 ¶ 62]. Plaintiff accepted the meeting request but then e-mailed the day of the meeting that

she could not attend due to illness. [Id.]. The meeting was again rescheduled, and plaintiff again




                                                  5
declined the meeting invitation one day before the scheduled date. [Doc. 46, p. 17 ¶ 63]. Plaintiff

then requested a meeting with Joseph Krasinski, the General Manager, to discuss “moving

forward.” [Id.].

       Plaintiff’s meeting with Mr. Krasinski was scheduled for November 17, 2015. [Doc. 46,

p. 18 ¶ 64]. During the meeting, plaintiff reported for the first time that Ms. McAlister had made

racially charged statements. [Id.]. Plaintiff also told Mr. Krasinski that Ms. Craig was hostile and

that plaintiff could not work for her. [Id.]. Plaintiff stated that she would like to go back to working

by herself like she did when she reported to Mr. Kieda. [Id.].

       On December 10, 2015, plaintiff attended a meeting with Mr. Krasinski, Ms. Craig, and

Ms. McAlister to discuss QA roles and responsibilities. [Doc. 46, p. 18 ¶ 65]. This was the meeting

Ms. Craig originally tried to schedule one month prior. [Id.]. During the meeting, plaintiff stated

she could not work under the new organizational structure. [Id.]. Despite previously praising Ms.

McAlister’s work, plaintiff questioned the expertise of Ms. McAlister and Ms. Craig, her new

manager. [Id.]. Plaintiff asserts that Ms. McAlister screamed at her during the meeting and that

neither Ms. Craig nor Mr. Krasinski took any corrective action. [Doc. 48, p. 12 ¶ 25; Doc. 49,

p. 4]; see also [Doc. 46-11, pp. 13–14 (Mr. Krasinksi’s meeting notes stating, “Voices were raised

from both Marissa and Aleasia.”)].

       On December 15, 2015, plaintiff e-mailed Ms. Craig that she was “on PTO today.”

[Doc. 46, p. 18 ¶ 68]. This e-mail precipitated a conversation between plaintiff and Ms. Craig

about the new policy on working from home, the “standard practice” of not paying contractors for

time not worked, and plaintiff’s right to PTO under her contract. [Id.]. As plaintiff’s new manager,

Ms. Craig was not privy to the details of plaintiff’s contract and was not aware that plaintiff, unlike

other contractors, was entitled to paid PTO. [Id.]; see also [Doc. 48-1, p. 37 at 101:10–18]. Mr.




                                                   6
Krasinski intervened in the conversation and offered to discuss the issue with plaintiff. [Doc. 46,

p. 18 ¶ 68].

         Check-6 asserts that plaintiff’s questions regarding PTO triggered a review of her

contract—which Check-6 decided to terminate after reviewing the cost of keeping plaintiff on at

the agreed upon monthly retainer, in addition to the deficiencies in plaintiff’s procedures reported

by Ms. McAlister and plaintiff’s refusal to work under the new organizational structure. [Doc. 46,

p. 19 ¶ 69]. On December 17, 2015, Mr. Krasinski e-mailed plaintiff that her contract was being

terminated effective immediately. [Doc. 46, p. 19 ¶ 70]. A letter setting forth the termination was

also sent via certified mail. [Id.]. The letter did not provide any explanation for the termination.

[Doc. 48, p. 13 ¶ 31; Doc. 49, p. 3].

         At the time plaintiff’s contract was terminated, she was earning $104,000.00 per year with

paid holidays, paid time off, and the opportunity for bonuses. [Doc. 46, p. 20 ¶ 75]. She was one

of the highest paid people at Check-6, with only the owners and managers being paid more. [Id.].

Her salary was more than double that of Ms. McAlister, who was also a QA analyst. [Id.]. The

current QA manager at Check-6 oversees six analysts and earns $80,000.00 per year. [Doc. 46,

p. 20 ¶ 76]. In 2018, the two highest paid QA analysts each earned less than $60,000.00 per year.

[Id.].

         On December 18, 2015, one day after her termination, plaintiff filed a charge with the Equal

Employment Opportunity Commission, alleging harassment and discriminatory conduct by a co-

worker. [Doc. 46, p. 19 ¶ 71]. On August 30, 2016, the Internal Revenue Service determined that

plaintiff was an employee of Check-6 for federal employment tax purposes, requiring her to pay

her share of any unpaid taxes. [Doc. 46, p. 19 ¶ 72].




                                                  7
C. Comparators

       Check-6 hired Jeanne Hoch, a white female, as an independent contractor around the same

time plaintiff was hired. [Doc. 46, p. 9 ¶ 20; Doc. 48, p. 10 ¶ 11]. About four or five months after

hiring Ms. Hoch, Check-6 converted her from an independent contractor to an employee. [Doc.

46, p. 9 ¶ 20; Doc. 48, p. 10 ¶ 11; Doc. 49, p. 2]. Despite being converted to an employee, Ms.

Hoch did not receive a pay raise in 2014 or 2015. [Doc. 46, p. 9 ¶ 21]. Ms. Hoch was a business

analyst and part of the Architecture department, which was not subject to the hiring freeze that

affected the QA and Development departments. [Doc. 46, p. 9 ¶ 20].

       Check-6 hired Dan Horner, a white male, as an independent contractor around the same

time as plaintiff. [Doc. 46, p. 9 ¶ 22; Doc. 48, pp. 15–16; Doc. 49, p. 2]. In December 2014,

Check-6 converted Mr. Horner from an independent contractor to an employee. [Doc. 46, p. 9

¶ 22; Doc. 48, pp. 15–16]. Mr. Horner worked as a Senior Developer. [Doc. 46, p. 9 ¶ 22; Doc. 48,

pp. 15–16]. At the time of Mr. Horner’s conversion, the hiring freeze that had impacted the QA

and Development departments was no longer in place, and the Development department was not

affected by the then-pending litigation. [Doc. 46, p. 9 ¶ 22; Doc. 48, pp. 15–16].

       During plaintiff’s tenure with Check-6, at least five workers remained independent

contractors in excess of six months:

           •   a white male software developer was classified as an independent contractor from

               2011 to present;

           •   a white male courseware developer was classified as an independent contractor

               from September 2014 until March 2016;

           •   a white male in customer support was classified as an independent contractor from

               December 2014 until March 2016;




                                                 8
           •   a white male in product support was classified as an independent contractor from

               May 2015 until March 2016; and

           •   a non-white male software architect was classified as an independent contractor

               from June 2015 until June 2016.

[Doc. 46, p. 10 ¶ 26].

D. Summer Intern

       During the summer of 2013, Check-6 employed six interns. [Doc. 46, p. 10 ¶ 27]. Only

one of those interns, an African-American female, was asked to return to Check-6 in the summer

of 2014. [Id.]. This intern reported directly to plaintiff and was co-located with plaintiff. [Id.].

An issue arose regarding the intern’s personal hygiene, and plaintiff was asked to counsel the

intern. [Doc. 46, p. 11 ¶ 28]. Plaintiff testified that she was successful in counseling the intern

and felt like it was an opportunity to mentor her and provide guidance. [Id.]. Plaintiff’s complaint

alleges the reason she was given the task was because of her race [Doc. 2, p. 5 ¶ 30(a)], but plaintiff

admits she has no evidence that it was. [Doc. 46, p. 11 ¶ 29]. Plaintiff never reported to anyone

at Check-6 that she believed she had been asked to counsel the intern because of her race. [Id.].

E. Hiring for QA Position

       Sometime in late 2014 or early 2015, Check-6 began the process of hiring a contractor for

a QA position in the WCVI division. [Doc. 46, p. 11 ¶ 30]. As the only member of the QA team,

plaintiff was a significant part of the hiring process, though she did not have the final say over who

was hired. [Id.]. The hiring process for the QA position began with plaintiff reviewing all of the

resumes. [Doc. 46, p. 11 ¶ 31]. Plaintiff then chose candidates for telephone interviews, which

plaintiff also conducted. [Id.]. Finally, based on their resumes and telephone interviews, plaintiff

chose the candidates to be brought in for in-person interviews. [Id.]. Plaintiff’s manager and

another employee interviewed those candidates in-person along with plaintiff. [Id.]. Throughout


                                                  9
the hiring process for the QA position, plaintiff had discretion in choosing the candidates who were

considered. [Doc. 46, p. 12 ¶ 33].

       The first round of candidates included two qualified African-American females. [Doc. 46,

p. 11 ¶ 32; Doc. 48, p. 13 ¶ 33]. After a review of its finances, Check-6 decided to downgrade the

QA position and offer a smaller salary. [Doc. 46, p. 11 ¶ 32]. Candidates for the junior-level

position would have less technical experience, which would cost less. [Id.]. Plaintiff asserts that

one of the African-American female candidates was willing to accept a salary of $65,000.00.

[Doc. 48, pp. 13–14 ¶¶ 33–34; Doc. 49, p. 14]. The candidate ultimately hired for the QA position

(at the downgraded junior level) was Donovan Stewart, a white male, at a salary of $59,280.00.

[Doc. 46, p. 12 ¶ 34; Doc. 48, p. 14 ¶ 36]. He began in February 2014, but he did not work out

and was terminated at plaintiff’s recommendation, effective June 30, 2015. [Doc. 46, p. 12 ¶ 35;

Doc. 48, p. 14 ¶ 36].

       When looking for Mr. Stewart’s replacement, Check-6 determined that it would be better

for the company to pay more for a contractor with better experience. [Doc. 46, p. 12 ¶ 36]. As a

result, the position was offered at a higher salary to a qualified, female candidate of Indian descent.

[Doc. 46, p. 12 ¶ 36; Doc. 48, p. 13 ¶ 33]. This candidate turned down the offer. [Id.]. Plaintiff

continued to look for a replacement for the terminated QA candidate until she was advised on

August 30, 2015 that, due to financial concerns, the QA position would not be filled. [Doc. 46,

p. 12 ¶ 37].

F. Offensive Comments

       In approximately March 2014, Check-6 hired an employee named Ryan Cagle as an

executive assistant. [Doc. 46, p. 12 ¶ 38]. Around the time Ms. Cagle joined the company, she

sent an e-mail to plaintiff wherein she referred to plaintiff as “ma’am.” [Id.]. Ms. Cagle routinely




                                                  10
used both “sir” and “ma’am” with all of her coworkers. [Id.]. However, she apologized to plaintiff

after plaintiff told Ms. Cagle that “ma’am” made plaintiff feel old. [Id.].

         Following a Skype exchange with plaintiff on October 9, 2015, Ms. Cagle reported

concerns about communication with plaintiff to Ms. Craig, who approached Mr. Kieda, plaintiff’s

manager. [Doc. 46, pp. 13–14 ¶¶ 42–43]. Mr. Kieda determined there might be a communication

problem, so Mr. Kieda called plaintiff to discuss the situation. [Id.]. Plaintiff denied having a

problem with Ms. Cagle, but complained about Ms. Cagle’s use of the word “ma’am,” noting that

she perceived a racial bias in Ms. Cagle’s continued use of the term and that it was “catching on”

with Ms. Craig. [Id.]. Plaintiff also reported that she believed Ms. Cagle, Ms. Craig, and Ms.

McAlister had formed a clique with the goal to make plaintiff uncomfortable enough to quit. [Id.].

Mr. Kieda offered to facilitate a meeting with the group in order to resolve any issues. [Id.].

         In an e-mail sent on October 9, 2015, Mr. Kieda assured plaintiff that she was a valued part

of the team and that his goal was to find a way to help everyone work together. [Doc. 46, p. 14

¶ 44].   Plaintiff’s e-mails in response emphasize Ms. Cagle’s alleged shortcomings.              [Id.].

Specifically, plaintiff noted that Ms. Cagle “has been from her first day, trying to cause trouble

with” plaintiff, characterizing her as that “one person who don’t want to get along, establish a good

working relationship or want you to succeed.” [Id.].

         Joseph Krasinski, the General Manager, took over the investigation on or about October 9,

2015. [Doc. 46, p. 14 ¶ 45]. On October 13, 2015, Mr. Krasinski and Jason McAlister, the

Assistant General Manager, met with plaintiff to discuss her claims of racial bias against Ms.

Cagle, Ms. Craig, and Ms. McAlister. [Id.]. The discussion again focused on Ms. Cagle’s use of

the word “ma’am” and Ms. Cagle’s “tone.” [Id.].




                                                 11
       On November 17, 2015, plaintiff reported to Mr. Krasinski for the first time that Ms.

McAlister had made racially insensitive comments the year before. [Doc. 46, p. 15 ¶ 47; Doc. 48,

p. 12 ¶ 24]. Specifically, plaintiff reported that, in August 2014, Ms. McAlister had made

inflammatory comments about rioters in Ferguson, Missouri and then, in December 2014, Ms.

McAlister told plaintiff that someone told her that black people had tails. [Doc. 46, p. 15 ¶ 47;

Doc. 48, p. 11 ¶¶ 18–20].

       Plaintiff did not report Ms. McAlister’s statements at the time they took place, nor did

plaintiff report Ms. McAlister’s statements during the first month of Check-6’s investigation into

her claims of racial bias. [Doc. 46, p. 15 ¶ 48]. Immediately following plaintiff’s disclosure on

November 17, 2015, the company’s HR representative traveled from Tulsa to Fort Worth, where

plaintiff and the others were located, to investigate plaintiff’s allegations. [Doc. 46, p. 15 ¶ 49].

Although the HR representative interviewed all of the alleged participants and witnesses, the

events as described by plaintiff could not be corroborated. [Id.]. The investigation was concluded

on November 23, 2015. [Id.].

       Other than Ms. Cagle’s use of the word “ma’am” and Ms. McAlister’s two alleged

statements, plaintiff never reported any other incidents of offensive comments. [Doc. 46, p. 15

¶ 50]. Plaintiff’s written statement to HR on November 19, 2015 included only the two alleged

statements in 2014. [Id.]. At HR’s recommendation, Mr. McAlister requested that no one in the

Check-6 offices use the terms “sir” or “ma’am” in order to avoid giving others offense. [Id.].

                                          III. Analysis

A. Discrimination under Title VII and Section 1981

       Plaintiff asserts claims for employment discrimination pursuant to both Title VII of the

Civil Rights Act of 1964, 42 U.S.C. §§ 2000e, et seq., and 42 U.S.C. § 1981.               In racial

discrimination suits, the elements of a plaintiff’s case are the same whether that case is brought


                                                 12
under Section 1981 or Title VII. Payan v. United Parcel Serv., 905 F.3d 1162, 1168 (10th Cir.

2018). A plaintiff can show intentional discrimination either by direct or indirect evidence.

DePaula v. Easter Seals El Mirador, 859 F.3d 957, 969 (10th Cir. 2017). Where, as here, a plaintiff

lacks direct evidence of discrimination, the analysis starts with the familiar burden-shifting

framework set out in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973).

       Under the McDonnell Douglas framework, the plaintiff must first establish a prima facie

case of discrimination. Crowe v. ADT Sec. Servs., Inc., 649 F.3d 1189, 1195 (10th Cir. 2011).

Then, the defendant may come forward with a legitimate, non-discriminatory rationale for the

adverse employment action. Id. If the defendant does so, the plaintiff must show that the

defendant’s proffered rationale is pretextual. Id.

       1. Prima Facie Case

       To make out a prima facie case of discrimination, a plaintiff must demonstrate

“(1) membership in a protected class, (2) adverse employment action, and (3) disparate treatment

among similarly situated employees.” Payan, 905 F.3d at 1168. The “critical prima facie inquiry

in all cases is whether the plaintiff has demonstrated that the adverse employment action occurred

under circumstances which give rise to an inference of unlawful discrimination.” DePaula, 859

F.3d at 970 (quoting Kendrick v. Penske Transp. Servs., Inc., 220 F.3d 1220, 1227 (10th Cir. 2000)).

       Here, there is no dispute that plaintiff is a member of a protected class. She claims that she

was qualified to be a full-time, regular employee, but Check-6 intentionally denied her the position

based on race. The court assumes without deciding that Check-6’s failure to convert plaintiff from

a contractor to an employee constituted an adverse employment action.

       In support of her discrimination claims, plaintiff identifies two white contractors—Jeanne

Hoch and Dan Horner—who were converted to employee status. To show disparate treatment,

plaintiff must establish she was “similarly situated” to Ms. Hoch and Mr. Horner “in all relevant


                                                 13
respects.” McGowan v. City of Eufala, 472 F.3d 736, 745 (10th Cir. 2006). Generally, similarly

situated employees are “those who deal with the same supervisor and are subject to the same

standards governing performance evaluation and discipline.” Id. (quoting Aramburu v. Boeing

Co., 112 F.3d 1398, 1404 (10th Cir. 1997)). But plaintiff does not dispute that Ms. Hoch and Mr.

Horner did not hold the same job as plaintiff or even work in the same department—and that they

were therefore subject to different employment circumstances and company policies. At the same

time, plaintiff does not dispute that at least five other workers remained independent contractors

in excess of six months during plaintiff’s tenure with Check-6. Of these contractors, four were

white, and three worked in either Development or Architecture—the same departments in which

plaintiff’s would-be comparators worked. Accordingly, plaintiff has failed to show disparate

treatment among similarly situated workers. Therefore, plaintiff has failed to establish a prima

facie case of discrimination, and Check-6 is entitled to summary judgment on plaintiff’s

discrimination claims.

       2. Non-Discriminatory Rationale

       Even if plaintiff had established a prima facie case, she has failed to show that the

legitimate, non-discriminatory rationale proffered by Check-6 is pretextual.            Check-6 has

presented evidence that a series of financial and legal difficulties caused it not to convert plaintiff

from contractor to employee status.

       A plaintiff may show pretext by demonstrating the proffered reason is factually false, or

that discrimination was a primary factor in the employer’s decision. DePaula, 859 F.3d at 970.

This is often accomplished “by revealing weaknesses, implausibilities, inconsistencies,

incoherences, or contradictions in the employer’s proffered reason, such that a reasonable fact

finder could deem the employer’s reason unworthy of credence.” Id. (quoting Tabor v. Hilti, Inc.,

703 F.3d 1206, 1218 (10th Cir. 2013)). In determining whether the proffered reason for a decision


                                                  14
is pretextual, courts examine the facts as they appear to the person making the decision, and do not

look to the plaintiff’s subjective evaluation of the situation. Id.

       Here, plaintiff has not substantively disputed the reasons proffered by Check-6. She has

offered no evidence or argument to refute Check-6’s description of its financial issues, the hiring

freezes related to layoffs and litigation, or the company’s continued downsizing. Nor has she

disputed that these same concerns affected other contractors.

       Plaintiff suggests that Check-6’s proffered explanations are pretextual because (1) she was

told a different reason for Ms. Hoch’s conversion than the one provided by Check-6 in the instant

motion, and (2) she learned of Mr. Horner’s conversion a year after it took place. [Doc. 48, p. 22].

In particular, plaintiff asserts that Mr. Krasinski told her that Ms. Hoch was not subject to the same

six-month waiting period that applied to plaintiff because Ms. Hoch, unlike plaintiff, came to

Check-6 through a consulting firm. [Doc. 48, p. 10 ¶ 11; Doc. 48-2, p. 3]. But plaintiff does not

explain how Mr. Krasinski’s alleged statement was false or inconsistent with the reasons proffered

by Check-6 for not converting plaintiff to employee status. As discussed above, plaintiff has failed

to show that Ms. Hoch or Mr. Horner were similarly situated to her. Plaintiff does not dispute that

Ms. Hoch was a business analyst and part of the Architecture department, which was not subject

to the hiring freeze that affected the QA and Development departments. Nor does plaintiff dispute

that Mr. Horner was a Senior Developer and that, at the time of his conversion, the hiring freeze

that had impacted the QA and Development departments was no longer in place. Plaintiff has not

shown that Check-6 was under any obligation to discuss the details of Ms. Hoch’s or Mr. Horner’s

conversions with her. The mere fact that Check-6 did not fully apprise plaintiff of its business

decisions and the private employment agreements of other workers is not evidence of pretext.




                                                  15
       Plaintiff also argues that Check-6’s failure to hire two other qualified African-American

candidates for a separate QA position “is consistent with” her claim that she was passed over

because of her race. [Doc. 28, p. 21]. However, plaintiff has presented no evidence that race was

a factor in Check-6’s hiring decisions. Check-6 asserts that, after the initial round of interviews

for the QA position, it determined that it could not afford to pay someone a senior-level salary, so

the position was downgraded. While plaintiff alleges that at least one of the African-American

candidates from the first round was willing to accept a downgraded salary of $65,000.00, the

individual who was ultimately hired was paid only $59,280.00. Plaintiff has not identified

sufficient evidence to support an inference of discrimination in Check-6’s decision not to hire an

African-American candidate for a separate QA position—much less an inference of discrimination

in Check-6’s decision not to convert plaintiff from contractor to employee status.

       Plaintiff also highlights two instances of racially offensive comments allegedly made by

Ms. McAlister in 2014. Generally, however, statements by a non-decisionmaker “cannot be used

to establish that a decision was tainted by discriminatory animus.” Cuenca v. Univ. of Kansas, 101

F. App’x 782, 788 (10th Cir. 2004) (citing McKnight v. Kimberly Clark Corp., 149 F.3d 1125, 1129

(10th Cir. 1998)). “Evidence demonstrating discriminatory animus in the decisional process needs

to be distinguished from stray remarks in the workplace, statements by nondecisionmakers, or

statements by decisionmakers unrelated to the decisional process.” McCrary v. Aurora Pub. Sch.,

57 F. App’x 362, 367 (10th Cir. 2003) (quoting Clearwater v. Indep. Sch. Dist. No. 166, 231 F.3d

1122, 1126 (8th Cir. 2000)). None of the alleged comments were made by a decisionmaker, and

there is no evidence that any decisionmaker was aware of the comments when deciding whether

to convert plaintiff from contractor to employee status.




                                                16
         In short, Check-6 has provided a non-discriminatory rationale for its decision not to convert

plaintiff to employee status, and plaintiff has failed to identify evidence sufficient to allow a

reasonable factfinder to conclude that Check-6’s proffered rationale is unworthy of credence.

Therefore, plaintiff’s discrimination claims fail as a matter of law.

B. Retaliation under Section 1981

         Plaintiff asserts a claim for retaliation pursuant to Section 1981. 2                            As with her

discrimination claims, plaintiff’s retaliation claim is evaluated under the McDonnell Douglas

burden-shifting framework. A prima facie case of retaliation requires the plaintiff to show that

(1) she engaged in protected opposition to discrimination, (2) a reasonable employee would have

considered the challenged employment action materially adverse, and (3) a causal connection

existed between the protected activity and the materially adverse action. Payan, 905 F.3d at 1172.

Here, plaintiff claims that, in retaliation for reporting the racist remarks of Ms. McAlister, Check-6

withdrew plaintiff’s ability to work from home, withdrew her previously approved paid time off,

and terminated her employment. [Doc. 2, p. 11 ¶¶ 79–82].

         1. Working from Home

         In her complaint, plaintiff alleges that, in December 2011, Check-6 retaliated against her

by instructing her that she could no longer work from home and would need to come to the Check-6

site Tuesday through Thursday. [Doc. 2, p. 7 ¶ 41]. However, plaintiff does not dispute that

Check-6 asked all of the members of the QA team to adjust their work schedules to be in the office

Tuesday through Thursday and to restrict working from home to Mondays and Fridays. [Doc. 46,

p. 18 ¶ 67]. Nor does plaintiff dispute that the change to the QA schedule was intended to

encourage workers to begin adjusting their schedules to use new facilities and to enable a better


2
 In her opposition brief, plaintiff states that she does not seek to pursue her retaliation claim under Title VII. [Doc. 48,
p. 19 n.3].


                                                            17
working relationship with the newly organized QA team. [Id.]. Check-6 has proffered a legitimate,

non-retaliatory explanation for its decision to restrict working from home, and plaintiff has

identified no evidence that this explanation is pretextual.

       2. Withdrawn PTO

       Plaintiff also alleges Check-6 changed her working conditions on December 15, 2015,

when Ms. Craig advised plaintiff that she would not be paid for personal time off. [Doc. 2, ¶¶ 44,

73, 81]. However, the e-mails exchanged that day between plaintiff and Ms. Craig reflect that any

threat to plaintiff’s PTO was the result of a misunderstanding. [Doc. 46-23, p. 2]. As plaintiff’s

new manager, Ms. Craig was not aware of the terms of plaintiff’s contract, which were different

than the terms of other contractors’ contracts. [Doc. 46, p. 18 ¶ 68]. This is evident in Ms. Craig’s

explanation that plaintiff would not be paid for time not worked because that was the “standard

practice” for contractors. [Id.]. Once plaintiff noted that her contract was nonstandard, Mr.

Krasinski intervened in the conversation. [Id.]. Assuming arguendo that Ms. Craig’s statements

to plaintiff constituted an adverse action, plaintiff has failed to identify any evidence that Check-6’s

non-retaliatory explanation is pretextual.

       3. Termination

       The record shows that Check-6 had legitimate, non-retaliatory reasons for terminating its

relationship with plaintiff. Plaintiff does not dispute that, at the time of her termination, Check-6

continued to struggle financially and plaintiff was receiving a retainer that was more than double

the salary of Ms. McAlister, the QA analyst with whom plaintiff was working. While plaintiff

denies that there were deficiencies in her work, there is no dispute that Ms. McAlister reported

deficiencies in plaintiff’s work to Ms. Craig in October 2015. Plaintiff also does not dispute that

she had begun missing meetings and that she did not want to work under the company’s new

organizational structure. In her response brief, plaintiff’s only argument is that the reasons


                                                  18
provided by Check-6 for terminating her are “clearly pretextual” because “no reason was provided

at the time Defendant took the action.” [Doc. 48, p. 24]. However, Check-6 was not obligated to

provide plaintiff with a reason for terminating her, and the absence of an explanation at the time

of termination does not, on its own, make the later-provided reasons pretextual. Plaintiff has failed

to establish a genuine dispute of material fact as to whether the proffered reasons for her

termination are pretextual. Therefore, Check-6 is entitled to summary judgment on plaintiff’s

retaliation claim, which fails as a matter of law.

                                         IV. Conclusion

       WHEREFORE, defendant’s Motion for Summary Judgment [Doc. 46] is granted.

        IT IS SO ORDERED this 3rd day of January, 2019.




                                                     19
